Citation Nr: 1539074	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to December 22, 2011.
 
2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from December 22, 2011 to November 16, 2012.
 
3.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since November 16, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1950 to April 1954.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In July 2011, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that denied the claim.  However, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the July 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  The Veteran requested to have the April 2012 decision vacated and a new one issued in its place.  Accordingly, in an April 2014 decision, the Board vacated the April 2012 decision. 

In a March 2013 rating decision, the RO increased the rating for bilateral hearing loss to 20 percent effective November 16, 2012.  However, since the Veteran has continued his disagreement with the rating assigned and has not been granted the maximum benefit allowed, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The matter was previously before the Board in April 2014, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2014, the Board remanded the claims for increased evaluation of bilateral hearing loss in order to associate VA audiometric test results, updated VA treatment records, and to obtain a new VA audiological examination to determine the level of disability of the Veteran's hearing loss.  While the claims file reflects the receipt of VA audiometric test results in April 2015 and updated VA treatment records from the Spokane VAMC in May 2014, a VA examination was not conducted.  In the July 2015 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) noted that although a VA examination was requested it was determined that there was sufficient evidence at hand to review in determining the Veteran's claim for increased evaluations.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AMC failed to comply with the terms of the April 2014 remand by not providing the Veteran with a VA audiological examination.  Furthermore, the VA audiometric test results obtained in April 2015 include a May 2013 audiological evaluation which was not considered by the AMC in the July 2015 SSOC.  Remand is required in this case in order to afford the Veteran a new VA audiological examination, and once all development is completed, for readjudication of the issues on appeal with consideration of all the relevant evidence of record.

As the case is being remand, the AOJ should also ensure that all updated VA treatment records from April 2014 are obtained and associated with the claims file.  Complete results, if any, of audiological testing should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the VAMC in Spokane, Washington, and North Idaho CBOC, as well as any other VA facility identified by the Veteran or in the record, for the period of April 2014 to the present.  Results of audiometric testing since April 2014, if any, must be included with the VA treatment records.

2.  After completion of the above, schedule the Veteran for a VA audiological examination to determine the level of disability of his hearing loss.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  

The examiner must provide a full description of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The examiner must also provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Undertake any other development deemed appropriate, and then readjudicate the issues on appeal with consideration of all evidence obtained, in particular, all evidence obtained since the April 2014 Board remand, including the VA treatment records.  If the benefits sought are not granted, the Veteran and his representative should be provided with an SSOC and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




